Title: To George Washington from Henry Knox, 18 March 1791
From: Knox, Henry
To: Washington, George



Sir
War Department, 18th March 1791.

I have the honor to submit to you the opinion of the Attorney General respecting the United States retaining Fort Pitt.
Messrs Turnbull and Marmie the owners, are solicitous to have the premises yeilded to them—the place is in ruins, and for a long time past the public have had only a partial occupancy of it. The principal building which the public require is the magazine, which is public property.
I have the honor to submit to you the propriety of relinquishing to Messrs Turnbull and Marmie all the appendages of the said Fort, excepting such parts as Major General St Clair shall judge to be essential to be held for public service—and for such parts a rent must be paid. I have the honor to be with the highest respect Sir Your most obedient an humble servant

H. Knox
Secy of War

